Dissenting Opinion.
Todd, J.
The defendant, Mrs. Trezevant, enjoined the sale of twenty mules, seized under executory process, together with a plantation, as the property of her husband, George T. Trezevant, claiming to be the owner of the same.
During the pendency of the injunction suit, she was permitted to take possesion of the mules and retain the same until the final decision of the cause. Her injunction was dissolved by a decree of this court. After this decree eighteen of the mules were delivered to the sheriff and by him sold.
The present suit was then brought by the plaintiff against Mrs. Trezevant and G. W. Montgomery, the surety on her injunction bond, to recover the damages caused by the injunction — the bond being for the amount of $1475.
*833The damages set forth in the petition were:
1. For the difference in the value of the mules when seized and the amount for which they sold after the injunction was dissolved.
2. For the costs of the injunction suit and those incurred in the sale of the mules after the dissolution of the injunction.
3. The attorneys’ fee in the injunction suit.
These damages are set forth in the petition as amount ’g to $2,531. The appellees in the motion to dismiss charge that tlu • claims are largely fictitious, and only asserted to give jurisdiction i nis court; that, for instance, the large sum claimed for costs and ,;o -at to be recovered as damages, were covered by the judgments ¡rich dissolved the injunction wherein Mrs. Trezevant was condemned to pay these costs, and that there could not be a separate suit and a second judgment for this same charge.
As confirmatory of this view, and of the proposition embraced in the motion to dismiss and urged by the appellees’ counsel, we need only refer to the brief of the plaintiff and appellant's counsel, in which he-sums up his actual demands, and all that he now claims he should have judgment for, thus :
The plaintiff had judgment in the lower court for $200. In addition thereto his counsel claims $873.25, the loss on tire mules, certain items of costs stated, the whole amounting, according- to his calculation, to $1,502.75, which is the total amount he claims to be entitled to, and for which only he asks that judgment shall be rendered.
This statement plainly shows to my satisfaction that this court has no jurisdiction of the cause, even as to Mrs. Trezevant, the principal cn the injunction bond, but the want of jurisdiction of this court as to the demand against the surety, Montgomery, is still more conspicuous. The full amount of the bond is $1475, and for all damages caused by the injunction the full limit of his liability is that amount, the amount of his obligation. Beyond that he cannot be held under the law. On the delivery bond on the face of the petition he cannot be held except for the value of two mules not delivered, $220. Add this to $1475, making $1725. So that to this sum there is an absolute limit to his liability. Certainly all beyond that can only be held as purely fictitious.
For these reasons I dissent from the opinion to dismiss, and thus dissenting take no part on the merits.